MEMORANDUM *
Petitioner-Appellant Charlie Praphatananda appeals the denial by the district court of his petition for habeas corpus under 28 U.S.C. § 2254, following his California state conviction. We affirm.
Under the Anti-Terrorism and Effective Death Penalty Act of 1996, Praphatananda’s petition can only be granted if he establishes that the decision of the Califor*483nia Court of Appeal “was contrary to, or involved an unreasonable application of, clearly established Federal law,” or “was based on an unreasonable determination of the facts in light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(1) — (2).
The state court concluded that the prosecution did not exercise its challenges with discriminatory intent. A state court’s finding that no discriminatory intent exists is “a pure issue of fact.” Miller-El v. Cockrell, 537 U.S. 322, 339, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003).
Praphatananda has failed to meet that burden. Although some of the prosecutor’s justifications may have been factually questionable, other explanations offered to the trial court appeared legitimate. The written record in this case does not permit later evaluation of some statements, such as “soft-spoken” with regard to prospective juror Guzman or “slow” with regard to prospective juror Martinez.
The trial court was satisfied by the prosecutor’s explanations. The California Court of Appeal deferred to and accepted the trial court’s evaluation. We cannot conclude that the state court’s finding was objectively unreasonable.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.